Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 2/5/2021 in which Claims 1-6, 8-15, 17-20 are pending and Claims 7 and 16 are cancelled.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
Response to Arguments
3.	Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. Applicant argues that Jung, Hwang and Hong fail to disclose different switch circuits being connected with different switch control signals; wherein the plurality of touch control electrodes are divided into a plurality of test groups, and each of the touch control electrodes belongs to one of the plurality of test groups, each of the switch circuits is connected to all of the touch control electrodes in one of the test groups, and the switch circuit is configured to switch a connection state between each of the connected touch control electrodes and the voltage receiving end under the control of the connected switch control signal; and each of the switch circuits comprises at least different switch circuits being connected with different switch control signals where Hong discloses each of the multiplexers 260-1 to 260-3 may include the three switches 1 to 9 connected to corresponding sensing nodes, see Col. 9, lines 21-23; controller 301 illustrated in FIG. 11A may generate nine independent switch control signals C1 to C9 in order to individually control the three multiplexers 260-1 to 260-3 [switch circuits] and require nine independent connection lines in order to provide nine switch control signals to three multiplexers, see Col. 9, lines 29-33; each of the multiplexers 260-1 to 260-3 may include three switches (1 to 3, 4 to 6, or 7 to 9), see Col. 9, lines 66-67; three switches of each multiplexer may be selected and turned on or off based on the switch control signals C1 to C9, see Col. 10, lines 1-3. Jung teaches wherein the plurality of touch control electrodes are divided into a plurality of test groups, and each of the touch control electrodes belongs to one of the plurality of test groups, each of the switch circuits is connected to all of the touch control electrodes in one of the test groups where Jung discloses in Figure 17 that a plurality of touch sensors where a test group would correspond to a row of electrodes as described Applicant’s disclosure at para. the switch circuit is configured to switch a connection state between each of the connected touch control electrodes and the voltage receiving end under the control of the connected switch control signal where Jung discloses double feeding means comprises a first feeding unit for applying the common voltage Vcom to one end of the sensor lines L1 to L4 and a second feeding unit 62 for connecting the sensor lines L1 to L4 to each other through the feed line D1 and supplying the common voltage Vcom to the other end of the sensor lines L1 to L4; first TFTs T1 selectively connect the feed line D1 and the sensor lines in response to the voltage of the feed control line D2b, see Col. 15, lines 9-15, 37-39; Fig. 17. Jung further teaches each of the switch circuits comprises at least one transistor, a first electrode of each of the transistors is connected to a corresponding touch control electrode in a corresponding test group through a corresponding touch control signal line, a gate of each of the transistors is connected with a corresponding switch control signal, and a second electrode of each of the transistors is connected to the voltage receiving end; and, the peripheral circuit area comprises a fan-out area and a chip area, and each of the touch control signal lines is respectively connected to a first electrode of a corresponding transistor and the chip area through the fan-out area where Jung discloses Figure 5 illustrates the gate of TFT T1 is connected to Ten, i.e. voltage of feed control line D2 [switch control signal]. TFTs T1 each have a gate connected to the feed . 
Applicant argues that Jung’s TFTs T1 and T2 are connected to the upper end of the sensor lines L1 – L4, and the lowered end of the sensor lines L1-L4 are directly connected to ICs 30 and 61 is different from “each of the touch control signal lines is respectively connected to a first electrode of a corresponding transistor and the chip area through the fan-out area”. Examiner disagrees and points to Jung’s teaching that Figure 5 illustrates the gate of TFT T1 is connected to Ten, i.e. voltage of feed control line D2. TFTs T1 each have a gate connected to the feed control line D2, a drain 


    PNG
    media_image1.png
    763
    680
    media_image1.png
    Greyscale

Applicant further argues that Hwang, Hong and Kim fail to teach each of the touch control signal lines is respectively connected to a first electrode of a corresponding transistor and the chip area through the fan-out area and similarly, sensor lines respectively connected to the switches and ICs. Examiner agrees and relies upon Jung in the arguments above. 
.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 5, 6, 8-11, 14, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,024,913 to Jung et al (“Jung”) in view of U.S. Patent Publication 2014/0240279 to Hwang et al (“Hwang”) in further view of U.S. Patent 9,024,913 to Hong et al (“Hong”).
As to Claim 1, Jung teaches a display substrate comprising: a plurality of touch control electrodes in a display area (self-capacitive touch sensors C1- C4 disposed on substrate 101, see Col. 7, lines 54-62; Fig. 5);
 a plurality of touch control signal lines, each of the touch control signal lines connecting one of the touch control electrodes to circuit area of the display substrate (sensor lines L1 to L4 [touch control signal lines] are connected to the sensors C1 to C4 [touch control electrodes] of the touch sensors on a one-to-one basis. Thus, each sensor line is connected to a corresponding sensor, see Col. 7, lines 60-63; Fig. 5; Figure 17 illustrates the touch control signal lines connecting the sensors to a second feeding unit 62, see Col. 15, lines 9-15. Examiner broadly construes that the second feeding unit 62 is disposed in a circuit area); 
a voltage receiving end in the circuit area (power supply unit 50 generates a voltage required for the feed line D1 and feed control line D2 for double-feeding of the common voltage Vcom; Figure 17 illustrates the D1 and D2 lines, e.g. voltage receiving end, within the second feeding unit 62, see Col. 14, line 66 – Col. 15, line 1; Fig. 17); and 
a plurality of switch circuits in the circuit area (second feeding unit 62 comprises first TFTs T1 [plurality of switch circuits], see Col. 15, lines 27-28; Fig. 17), each of the switch circuits being connected to the voltage receiving end (second feeding unit 62 comprises feed line D1 and feed control line D2, D2a and D2b, e.g. collectively voltage receiving end, connected to the TFTs T1 and T2 [switch circuits], see Col. 15, lines 27-31; Fig. 17); 
wherein the plurality of touch control electrodes are divided into a plurality of test groups, and each of the touch control electrodes belongs to one of the plurality of test groups (Figure 17 illustrates a plurality of touch sensors where a test group would correspond to a row of electrodes as described Applicant’s disclosure at para. 0029, see Figure 17), 
each of the switch circuits is connected to all of the touch control electrodes in one of the test groups (Figure 17 illustrates each touch sensor is connected to TFT T1 via sensor lines L1 to L4 and that rows of touch sensors are connected to respective groups of TFT T1’s; sensor lines L1 to L4 [touch control signal line] connects each row of the touch control electrodes [test group] to a corresponding TFT T1, see Col. 15, lines 9-15, 32-36; Figs. 9, 17), and the switch circuit is configured to switch a connection state between each of the connected touch control electrodes and the voltage receiving end under the control of the connected switch control signal (double feeding means comprises a first feeding unit for applying the common voltage Vcom to one end of the sensor lines L1 to L4 and a second feeding unit 62 for connecting the sensor lines L1 to L4 to each other through the feed line D1 and supplying the common voltage Vcom to the other end of the sensor lines L1 to L4; first TFTs T1 selectively connect the feed line D1 and the sensor lines in response to the voltage of the feed control line D2b, see Col. 15, lines 9-15, 37-39; Fig. 17), and each of the switch circuits comprises at least one transistor (Figure 5 illustrates each touch sensor is connected to TFT T1 [switch circuit] via sensor lines L1 to L4 and that rows of touch sensors are connected to respective groups of TFT T1’s), a first electrode of each of the transistors is connected to a corresponding touch control electrode in a corresponding test group through a corresponding touch control signal line (Figure 5 illustrates a source [first electrode] connected to the sensor lines L1 to L4 [touch control electrode in a corresponding test group through a corresponding touch control signal line], see Col. 8, lines 50-58), a gate of each of the transistors is connected with a corresponding switch control signal (the gate of TFT T1 is connected to Ten, i.e. voltage of feed control line D2 [switch control signal]. TFTs T1 each have a gate connected to the feed control line D2, see Col. 8, lines 50-58; Examiner construes Ten signal on the feed control line D2 is construed as the switch control signal and the source of TFT T1 is connected to the sensor lines L1 to L4 [touch control signal lines connected to a first electrode of a corresponding transistor]), and a second electrode of each of the transistors is connected to the voltage receiving end (a drain [second electrode] connected to the feed line D1, i.e. Vcom [voltage receiving end], see Col. 8, lines 50-58); and, the peripheral circuit area comprises a fan-out area and a chip area, and each of the touch control signal lines is respectively connected to a first electrode of a corresponding transistor and the chip area through the fan-out area (the sensing circuit 30 may be integrated within a single IC (Integrated Circuit)…and bonded on the substrates of the display panel in a COG (Chip on glass) process…Reference numeral ‘102’ denotes a pixel array…The portion outside the pixel array 102 on the display panel 100 is a non-display region, i.e., a bezel, Col. 7, lines 39-42, 55-58; Fig. 5; Figure 5 illustrates (detailed above) that the sensor lines L1 to L4 connected to the source of TFT T1 are also connected to the ICs, construed as a chip area, through a fan-out area, i.e. area between the pixel array and the ICs, below pixel array 102). 
  

Hwang teaches a non-display area [peripheral circuit area] having a display driver IC 200 which allows a touch scan signal and a common voltage to the plurality of electrodes 111 (see ¶ 0036, 0040; Figs. 1 & 2) and display driver IC 200 comprises a switching unit 230 [plurality of switch circuits]; switching unit 230 [voltage receiving end] connects the common voltage generator 210 to the plurality of electrodes 111 (see ¶ 0045, 0047; Figs. 1 & 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung with Hwang to teach a peripheral circuit area having touch control signal lines connecting touch control electrodes, a voltage receiving end and a plurality of switch circuits. The suggestion/motivation would have been in order to operate the panel in a display driving mode and a touch driving mode (see ¶ 0040).
Jung and Hwang fail to disclose different switch circuits being connected with different switch control circuits.
Hong teaches different switch circuits being connected with different switch control circuits (touch sensor may further include a controller for generating switch control signals for controlling the selection switches included in each of the multiplexers, see Col. 2, lines 26-28; The first to third multiplexers 260-1 to 260-3 may be connected to three sensing nodes among nine sensing nodes, respectively, and three sensing nodes respectively connected to the first 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung and Hwang with Kim to teach different switch circuits being connected with different switch control circuits. The suggestion/motivation would have been in order to individually control multiplexers connected to the sensing nodes (see Col. 9, lines 29-37).
As to Claim 2, depending from Claim 1, Jung teaches wherein the plurality of touch control electrodes are divided into at least two test groups, and any two adjacent touch control electrodes respectively belong to two different test groups of the at least two test groups (Figure 17 illustrates a plurality of touch sensors where a test group would correspond to a row of electrodes where a first test group would correspond to a first row, a second test group would correspond to a .  
As to Claim 5, depending from Claim 1, Jung teaches the switch circuits are at a side of the fan-out area away from the display area (the sensing circuit 30 may be integrated within a single IC (Integrated Circuit)…and bonded on the substrates of the display panel in a COG (Chip on glass) process…Reference numeral ‘102’ denotes a pixel array…The portion outside the pixel array 102 on the display panel 100 is a non-display region, i.e., a bezel, Col. 7, lines 39-42, 55-58; Fig. 5; Figure 5 illustrates (detailed above) that the sensor lines L1 to L4 connected to the source of TFT T1 are also connected to the ICs, construed as a chip area, through a fan-out area, i.e. area between the pixel array and the ICs, below pixel array 102).
As to Claim 6, depending from Claim 1, Jung teaches wherein a number of the touch control signal lines is the same as a number of the touch control electrodes (Figure 17 illustrates a sensor line for each touch sensor), and a first end of each of the touch control signal lines is respectively connected to one of the plurality of the touch control electrodes (sensor lines L1 to L4 are connected to the sensors C1 to C4 of the touch sensors on a one-to-one basis, see Col. 7, lines 60-62; Fig. 5).  
As to Claim 8, depending from Claim 1, Jung teaches wherein the display substrate comprises two voltage receiving ends in the circuit area (double feeding means comprises a first feeding unit for applying the common voltage Vcom to one end of the sensor lines L1 to L4 and a second feeding unit 62 for , and the two voltage receiving ends are respectively on opposite sides of the plurality of switch circuits to provide same electrical signal to each of the switch circuits (double feeding means comprises a first feeding unit 61 for applying the common voltage Vcom to one end of the sensor lines L1 to L4 and a second feeding unit 62 for connecting the sensor lines L1 to L4 to each other through the feed line D1 and supplying the common voltage Vcom to the other end of the sensor lines L1 to L4, see Col. 15, lines 9-15; Fig. 17; second feeding unit 62 comprises first TFTs T1 respectively connected to the sensor lines L1 to L4, see Col. 15, lines 27-29; Fig. 17; first feeding unit 61 and the second feeding unit 62 are located opposite to each other, with the sensor lines L1 to L4 interposed between them, see Col. 15, lines 24-26; Fig. 17).  
As to Claim 9, depending from Claim 1, Jung teaches the chip area is at a side of the switch circuits away from the display area (the sensing circuit 30 may be integrated within a single IC (Integrated Circuit)…and bonded on the substrates of the display panel in a COG (Chip on glass) process…Reference numeral ‘102’ denotes a pixel array…The portion outside the pixel array 102 on the display panel 100 is a non-display region, i.e., a bezel, Col. 7, lines 39-42, 55-58; Fig. 5; Figure 5 illustrates (detailed above) that the sensor lines L1 to L4 connected to the source of TFT T1 are also connected to the ICs, construed as a .  
As to Claim 10, Jung teaches a display device comprising a display substrate comprising: a plurality of touch control electrodes in a display area (self-capacitive touch sensors C1- C4 disposed on substrate 101, see Col. 7, lines 54-62; Fig. 5); a plurality of touch control signal lines, each of the touch control signal lines connecting one of the touch control electrodes to circuit area of the display substrate (sensor lines L1 to L4 [touch control signal lines] are connected to the sensors C1 to C4 [touch control electrodes] of the touch sensors on a one-to-one basis. Thus, each sensor line is connected to a corresponding sensor, see Col. 7, lines 60-63; Fig. 5; Figure 17 illustrates the touch control signal lines connecting the sensors to a second feeding unit 62, see Col. 15, lines 9-15. Examiner broadly construes that the second feeding unit 62 is disposed in a circuit area); 
a voltage receiving end in the circuit area (power supply unit 50 generates a voltage required for the feed line D1 and feed control line D2 for double-feeding of the common voltage Vcom; Figure 17 illustrates the D1 and D2 lines, e.g. voltage receiving end, within the second feeding unit 62, see Col. 14, line 66 – Col. 15, line 1; Fig. 17); and a plurality of switch circuits in the circuit area (second feeding unit 62 comprises first TFTs T1 [plurality of switch circuits], see Col. 15, lines 27-28; Fig. 17), each of the switch circuits being connected to the voltage receiving end (second feeding unit 62 comprises feed line D1 and feed ; 
wherein the plurality of touch control electrodes are divided into a plurality of test groups, and each of the touch control electrodes belongs to one of the plurality of test groups (Figure 17 illustrates a plurality of touch sensors where a test group would correspond to a row of electrodes as described Applicant’s disclosure at para. 0029, see Figure 17), 
each of the switch circuits is connected to all of the touch control electrodes in one of the test groups (Figure 17 illustrates each touch sensor is connected to TFT T1 via sensor lines L1 to L4 and that rows of touch sensors are connected to respective groups of TFT T1’s; Vcom [touch control signal line] connects each row of the touch control electrodes [test group] to a corresponding TFT T1, see Col. 15, lines 9-15, 32-36; Figs. 9, 17), and the switch circuit is configured to switch a connection state between each of the connected touch control electrodes and the voltage receiving end under the control of the connected switch control signal (double feeding means comprises a first feeding unit for applying the common voltage Vcom to one end of the sensor lines L1 to L4 and a second feeding unit 62 for connecting the sensor lines L1 to L4 to each other through the feed line D1 and supplying the common voltage Vcom to the other end of the sensor lines L1 to L4; first TFTs T1 selectively connect the feed line D1 and the sensor lines in response to the voltage of the feed control line D2b, see Col. 15, lines 9-15, 37-39; Fig. 17) and each of the switch circuits comprises at least one transistor (Figure 5 illustrates each touch sensor is , a first electrode of each of the transistors is connected to a corresponding touch control electrode in a corresponding test group through a corresponding touch control signal line (Figure 5 illustrates a source [first electrode] connected to the sensor lines L1 to L4 [touch control electrode in a corresponding test group through a corresponding touch control signal line], see Col. 8, lines 50-58), a gate of each of the transistors is connected with a corresponding switch control signal (the gate of TFT T1 is connected to Ten, i.e. voltage of feed control line D2 [switch control signal]. TFTs T1 each have a gate connected to the feed control line D2, see Col. 8, lines 50-58; Examiner construes Ten signal on the feed control line D2 is construed as the switch control signal and the source of TFT T1 is connected to the sensor lines L1 to L4 [touch control signal lines connected to a first electrode of a corresponding transistor]), and a second electrode of each of the transistors is connected to the voltage receiving end (a drain [second electrode] connected to the feed line D1, i.e. Vcom [voltage receiving end], see Col. 8, lines 50-58); and, the peripheral circuit area comprises a fan-out area and a chip area, and each of the touch control signal lines is respectively connected to a first electrode of a corresponding transistor and the chip area through the fan-out area (the sensing circuit 30 may be integrated within a single IC (Integrated Circuit)…and bonded on the substrates of the display panel in a COG (Chip on glass) process…Reference numeral ‘102’ denotes a pixel array…The portion outside the pixel array 102 on the display panel 100 is a non-display 
Jung does not expressly disclose touch control signal lines connecting touch control electrodes to a peripheral circuit area or a voltage receiving end and a plurality of switch circuits in a peripheral circuit area. 
Hwang teaches a non-display area [peripheral circuit area] having a display driver IC 200 which allows a touch scan signal and a common voltage to the plurality of electrodes 111 (see ¶ 0036, 0040; Figs. 1 & 2) and display driver IC 200 comprises a switching unit 230 [plurality of switch circuits]; switching unit 230 [voltage receiving end] connects the common voltage generator 210 to the plurality of electrodes 111 (see ¶ 0045, 0047; Figs. 1 & 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung with Hwang to teach a peripheral circuit area having touch control signal lines connecting touch control electrodes, a voltage receiving end and a plurality of switch circuits. The suggestion/motivation would have been in order to operate the panel in a display driving mode and a touch driving mode (see ¶ 0040).
Jung and Hwang fail to disclose different switch circuits being connected with different switch control circuits.
Kim teaches different switch circuits being connected with different switch control circuits (touch blocks 110 are connected to the first, second, third and 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung and Hwang with Kim to teach different switch circuits being connected with different switch control circuits. The suggestion/motivation would have been in order to improve accuracy when detecting a short-circuit defect and an open defect of the touch blocks by using the first, second, third and fourth test signals (see Col. 6, lines 33-38).
As to Claim 11, depending from Claim 10, Jung teaches wherein the plurality of touch control electrodes are divided into at least two test groups, and any two adjacent touch control electrodes respectively belong to two different test groups of the at least two test groups (Figure 17 illustrates a plurality of touch sensors where a test group would correspond to a row of electrodes where a first test group would correspond to a first row, a second test group would correspond .  
As to Claim 14, depending from Claim 10, Jung teaches the switch circuits are at a side of the fan-out area away from the display area (the sensing circuit 30 may be integrated within a single IC (Integrated Circuit)…and bonded on the substrates of the display panel in a COG (Chip on glass) process…Reference numeral ‘102’ denotes a pixel array…The portion outside the pixel array 102 on the display panel 100 is a non-display region, i.e., a bezel, Col. 7, lines 39-42, 55-58; Fig. 5; Figure 5 illustrates (detailed above) that the sensor lines L1 to L4 connected to the source of TFT T1 are also connected to the ICs, construed as a chip area, through a fan-out area, i.e. area between the pixel array and the ICs, below pixel array 102).  
As to Claim 15, depending from Claim 10, Jung teaches wherein a number of the touch control signal lines is the same as a number of the touch control electrodes (Figure 17 illustrates a sensor line for each touch sensor), and a first end of each of the touch control signal lines is respectively connected to one of the plurality of the touch control electrodes (sensor lines L1 to L4 are connected to the sensors C1 to C4 of the touch sensors on a one-to-one basis, see Col. 7, lines 60-62; Fig. 5).  
As to Claim 17, depending from Claim 10, Jung teaches wherein the display substrate comprises two voltage receiving ends in the circuit area (double feeding means comprises a first feeding unit for applying the common voltage Vcom to one end of the sensor lines L1 to L4 and a second feeding unit 62 for , and the two voltage receiving ends are respectively on opposite sides of the plurality of switch circuits to provide same electrical signal to each of the switch circuits (double feeding means comprises a first feeding unit 61 for applying the common voltage Vcom to one end of the sensor lines L1 to L4 and a second feeding unit 62 for connecting the sensor lines L1 to L4 to each other through the feed line D1 and supplying the common voltage Vcom to the other end of the sensor lines L1 to L4, see Col. 15, lines 9-15; Fig. 17; second feeding unit 62 comprises first TFTs T1 respectively connected to the sensor lines L1 to L4, see Col. 15, lines 27-29; Fig. 17; first feeding unit 61 and the second feeding unit 62 are located opposite to each other, with the sensor lines L1 to L4 interposed between them, see Col. 15, lines 24-26; Fig. 17).  
As to Claim 18, depending from Claim 10, Jung teaches the switch circuits are at a side of the fan-out area away from the display area (the sensing circuit 30 may be integrated within a single IC (Integrated Circuit)…and bonded on the substrates of the display panel in a COG (Chip on glass) process…Reference numeral ‘102’ denotes a pixel array…The portion outside the pixel array 102 on the display panel 100 is a non-display region, i.e., a bezel, Col. 7, lines 39-42, 55-58; Fig. 5; Figure 5 illustrates (detailed above) that the sensor lines L1 to L4 connected to the source of TFT T1 are also connected to the ICs, construed as a chip area, through a fan-out area, i.e. area between the pixel array and the ICs, .  
6.	Claims 3-4, 12, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,024,913 to Jung et al (“Jung”) in view of U.S. Patent Publication 2014/0240279 to Hwang et al (“Hwang”) in further view of U.S. Patent 9,024,913 to Hong et al (“Hong”) and in further view of U.S. Patent 10,310,653 to Kim et al (“Kim”).
As to Claim 3, depending from Claim 1, Jung, Hwang and Hong fail to disclose wherein the voltage receiving end comprises a plurality of sub-receiving ends and each of the sub-receiving ends is connected to a switch circuit to provide a received voltage and the switch control signal to the connected switch circuit. Kim teaches wherein the voltage receiving end comprises a plurality of sub-receiving ends (auto probing unit 200 [voltage receiving end] supplies any of first, second, third and fourth test signal lines TSL1, TSL2, TSL3 and TSL4 130 at a first voltage level and a second voltage level, see Col. 5, lines 43-51; test enable signal is provided to the test pad portion 120 [sub-receiving ends], i.e. illustrated as a plurality of pads in Figure 10, see Col. 4, lines 40-51; Fig. 10), and each of the sub-receiving ends is connected to a switch circuit to provide a received voltage and the switch control signal to the connected switch circuit (test enable signal is supplied by the auto probing unit 200 to a test enable signal line connected between the test pad portion 120 and the switch unit 150, see Col. 4, lines 52-54; Fig. 10).  

As to Claim 4, depending from Claim 3, Jung teaches wherein the gate and the second electrode of each of the transistors are connected to a corresponding sub-receiving end (first TFT T1 has a drain [second electrode] connected to the feed line D1, a gate connected to the feed control line D2 and D2a, see Col. 15, lines 34-36; Fig. 17; Examiner construes the sub-receiving end as second feeding unit 62), and the first and second electrodes of the transistor are one of a source and a drain of the transistor respectively (first TFT T1 has a drain [second electrode] and a source [first electrode], see Col. 15, lines 34-36; Fig. 17).  
As to Claim 12, depending from Claim 10, Jung and Hwang fail to disclose wherein the voltage receiving end comprises a plurality of sub-receiving ends and each of the sub-receiving ends is connected to a switch circuit to provide a received voltage and the switch control signal to the connected switch circuit. Kim teaches wherein the voltage receiving end comprises a plurality of sub-receiving ends (auto probing unit 200 [voltage receiving end] supplies any of first, second, third and fourth test signal lines TSL1, TSL2, TSL3 and TSL4 130 at a , and each of the sub-receiving ends is connected to a switch circuit to provide a received voltage and the switch control signal to the connected switch circuit (test enable signal is supplied by the auto probing unit 200 to a test enable signal line connected between the test pad portion 120 and the switch unit 150, see Col. 4, lines 52-54; Fig. 10).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hwang and Jung with Kim to teach wherein the voltage receiving end comprises a plurality of sub-receiving ends and each of the sub-receiving ends is connected to a switch circuit to provide a received voltage and the switch control signal to the connected switch circuit. The suggestion/motivation would have been in order to select test signals supplied at different voltage levels (see Col. 3, lines 14-19).
As to Claim 13, depending from Claim 12, Jung teaches wherein wherein the gate and the second electrode of each of the transistors are connected to a corresponding sub-receiving end (first TFT T1 has a drain [second electrode] connected to the feed line D1, a gate connected to the feed control line D2 and D2a, see Col. 15, lines 34-36; Fig. 17; Examiner construes the sub-receiving end as second feeding unit 62), and the first and second electrodes of the transistor are one of a source and a drain of the transistor respectively (first TFT T1 has a .  
As to Claim 19, depending from Claim 1, Jung teaches a short-circuit detecting method for a display substrate, wherein the display substrate comprising: a plurality of touch control electrodes in a display area (self-capacitive touch sensors C1- C4 disposed on substrate 101, see Col. 7, lines 54-62; Fig. 5);
 a plurality of touch control signal lines, each of the touch control signal lines connecting one of the touch control electrodes to circuit area of the display substrate (sensor lines L1 to L4 [touch control signal lines] are connected to the sensors C1 to C4 [touch control electrodes] of the touch sensors on a one-to-one basis. Thus, each sensor line is connected to a corresponding sensor, see Col. 7, lines 60-63; Fig. 5; Figure 17 illustrates the touch control signal lines connecting the sensors to a second feeding unit 62, see Col. 15, lines 9-15. Examiner broadly construes that the second feeding unit 62 is disposed in a circuit area); 
a voltage receiving end in the circuit area (power supply unit 50 generates a voltage required for the feed line D1 and feed control line D2 for double-feeding of the common voltage Vcom; Figure 17 illustrates the D1 and D2 lines, e.g. voltage receiving end, within the second feeding unit 62, see Col. 14, line 66 – Col. 15, line 1; Fig. 17); and 
a plurality of switch circuits in the circuit area (second feeding unit 62 comprises first TFTs T1 [plurality of switch circuits], see Col. 15, lines 27-28; Fig. , each of the switch circuits being connected to the voltage receiving end (second feeding unit 62 comprises feed line D1 and feed control line D2, D2a and D2b, e.g. collectively voltage receiving end, connected to the TFTs T1 and T2 [switch circuits], see Col. 15, lines 27-31; Fig. 17); 
wherein the plurality of touch control electrodes are divided into a plurality of test groups, and each of the touch control electrodes belongs to one of the plurality of test groups (Figure 17 illustrates a plurality of touch sensors where a test group would correspond to a row of electrodes as described Applicant’s disclosure at para. 0029, see Figure 17), 
each of the switch circuits is connected to all of the touch control electrodes in one of the test groups (Figure 17 illustrates each touch sensor is connected to TFT T1 via sensor lines L1 to L4 and that rows of touch sensors are connected to respective groups of TFT T1’s; sensor lines L1 to L4 [touch control signal line] connects each row of the touch control electrodes [test group] to a corresponding TFT T1, see Col. 15, lines 9-15, 32-36; Figs. 9, 17), and the switch circuit is configured to switch a connection state between each of the connected touch control electrodes and the voltage receiving end under the control of the connected switch control signal (double feeding means comprises a first feeding unit for applying the common voltage Vcom to one end of the sensor lines L1 to L4 and a second feeding unit 62 for connecting the sensor lines L1 to L4 to each other through the feed line D1 and supplying the common voltage Vcom to the other end of the sensor lines L1 to L4; first TFTs T1 selectively connect the feed line D1 and the sensor lines in response to the  and each of the switch circuits comprises at least one transistor (Figure 5 illustrates each touch sensor is connected to TFT T1 [switch circuit] via sensor lines L1 to L4 and that rows of touch sensors are connected to respective groups of TFT T1’s), a first electrode of each of the transistors is connected to a corresponding touch control electrode in a corresponding test group through a corresponding touch control signal line (Figure 5 illustrates a source [first electrode] connected to the sensor lines L1 to L4 [touch control electrode in a corresponding test group through a corresponding touch control signal line], see Col. 8, lines 50-58), a gate of each of the transistors is connected with a corresponding switch control signal (the gate of TFT T1 is connected to Ten, i.e. voltage of feed control line D2 [switch control signal]. TFTs T1 each have a gate connected to the feed control line D2, see Col. 8, lines 50-58; Examiner construes Ten signal on the feed control line D2 is construed as the switch control signal and the source of TFT T1 is connected to the sensor lines L1 to L4 [touch control signal lines connected to a first electrode of a corresponding transistor]), and a second electrode of each of the transistors is connected to the voltage receiving end (a drain [second electrode] connected to the feed line D1, i.e. Vcom [voltage receiving end], see Col. 8, lines 50-58); and, the peripheral circuit area comprises a fan-out area and a chip area, and each of the touch control signal lines is respectively connected to a first electrode of a corresponding transistor and the chip area through the fan-out area (the sensing circuit 30 may be integrated within a single IC (Integrated Circuit)…and bonded on the substrates of the display panel in a COG 
Jung teaches the method comprises: detecting whether there is a short circuit between a first test group and a second test group according to whether there is a touch control electrode receiving the test voltage in the second test group (supplying the common voltage to both ends of the sensor lines once the touch sensors are short-circuited, and isolating the sensor lines during a touch sensor driving period, see Col. 15, lines 64-67; during a touch sensor driving period, the touch sensing device isolates the touch sensors by turning off the switching elements, and applies a touch driving signal to the touch sensors, Col. 4, lines 8-14), when all the touch control electrodes in the first test group are connected to the voltage receiving end through the switch control signal and a test voltage is provided to the voltage receiving end (touch sensing device short-circuits the touch sensors’ switching  elements by connecting the sensor, and applies a common voltage Vcom to the pixels through the connected sensor, see Col. 4, lines 8-14), wherein the first test group and the second test group are respectively one of the plurality of test groups (Figure 17 illustrates a plurality of touch sensors where a test group would correspond to a row of electrodes as described Applicant’s disclosure at para. 0029, see Figure 17).  

Hwang teaches a non-display area [peripheral circuit area] having a display driver IC 200 which allows a touch scan signal and a common voltage to the plurality of electrodes 111 (see ¶ 0036, 0040; Figs. 1 & 2) and display driver IC 200 comprises a switching unit 230 [plurality of switch circuits]; switching unit 230 [voltage receiving end] connects the common voltage generator 210 to the plurality of electrodes 111 (see ¶ 0045, 0047; Figs. 1 & 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung with Hwang to teach a peripheral circuit area having touch control signal lines connecting touch control electrodes, a voltage receiving end and a plurality of switch circuits. The suggestion/motivation would have been in order to operate the panel in a display driving mode and a touch driving mode (see ¶ 0040).
Jung and Hwang fail to disclose different switch circuits being connected with different switch control circuits.
Kim teaches different switch circuits being connected with different switch control circuits (touch blocks 110 are connected to the first, second, third and fourth test signal lines TSL1, TSL2, TSL3 and TSL4 130 that are different from one another, via the test drive switches of the switch unit 150; four routing lines 140 corresponding to four touch blocks TB(1,1), TB(2,1), TB(3,1) and TB(4,1) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung, Hwang and Hong with Kim to teach different switch circuits being connected with different switch control circuits. The suggestion/motivation would have been in order to improve accuracy when detecting a short-circuit defect and an open defect of the touch blocks by using the first, second, third and fourth test signals (see Col. 6, lines 33-38).
As to Claim 20, depending from Claim 19, Jung teaches detecting whether there is a short circuit between a first test group and a second test group according to whether there is a touch control electrode receiving the test voltage in the second test group (supplying the common voltage to both ends of the sensor lines once the touch sensors are short-circuited, and isolating the sensor lines during a touch sensor driving period, see Col. 15, lines 64-67; during a touch sensor driving period, the touch sensing device isolates the touch sensors by turning off the switching elements, and applies a touch driving signal to the touch sensors, Col. 4, lines 8-14), when all the touch control electrodes in the first test group are connected to the voltage receiving end through the switch control signal and a test voltage is provided to the voltage receiving end (touch sensing device short-circuits the touch sensors’ switching  elements by connecting the sensor, and applies a common voltage Vcom to the pixels through the connected sensor, see Col. 4, lines 8-14), wherein the first test group and the second test group are respectively one of the plurality of test groups (Figure 17 illustrates a plurality of touch sensors where a test group would correspond to a row of electrodes as described Applicant’s disclosure at para. 0029, see Figure 17).  
Jung, Hwang and Hong fail to disclose wherein the voltage receiving end comprises a plurality of sub-receiving ends and each of the sub-receiving ends is connected to a switch circuit to provide a received voltage and the switch control signal to the connected switch circuit. 
Kim teaches wherein the voltage receiving end comprises a plurality of sub-receiving ends (auto probing unit 200 [voltage receiving end] supplies any of first, second, third and fourth test signal lines TSL1, TSL2, TSL3 and TSL4 130 at a first voltage level and a second voltage level, see Col. 5, lines 43-51; test enable signal is provided to the test pad portion 120 [sub-receiving ends], i.e. illustrated as a plurality of pads in Figure 10, see Col. 4, lines 40-51; Fig. 10), and each of the sub-receiving ends is connected to a switch circuit to provide a received voltage and the switch control signal to the connected switch circuit (test enable signal is supplied by the auto probing unit 200 to a test enable signal line .  
Kim teaches detecting whether there is a short circuit between a first test group and a second test group according to whether there is a touch control electrode receiving the test voltage in the second test group (auto probing unit 200 [voltage receiving end] supplies any of first, second, third and fourth test signal lines TSL1, TSL2, TSL3 and TSL4 130 at a first voltage level and a second voltage level, see Col. 5, lines 43-51; test enable signal is provided to the test pad portion 120 [sub-receiving ends], i.e. illustrated as a plurality of pads in Figure 10, see Col. 4, lines 40-51; Fig. 10), when all the touch control electrodes in each of the test groups are connected to a corresponding sub-receiving end through the switch control signal and different test voltages are provided to each of the sub-receiving ends respectively (four routing lines 140 correspond to four touch blocks are connected to first, second, third and fourth test signal lines TSL1, TSL2, TSL3 and TSL4 130 that are different from one another, via the test drive switches of the switch unit 150; Test enable signal [switch control signal] is supplied by the auto probing unit 200 to a test enable signal line connected between the test pad portion 120 [sub-receiving end] and the switch unit 150, see Col. 4, lines31-37, 52-54; Fig. 10).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jung, Hwang and Hong with Kim to teach detecting whether there is a short circuit between a first test group and a second test group according to whether there is a difference between the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





EBONI N GILES/Examiner, Art Unit 2694       





                                          /PATRICK N EDOUARD/                                         Supervisory Patent Examiner, Art Unit 2694